Exhibit 16 June 17, 2013 U.S. Securities and Exchange Commission Office of the Chief Accountant 450 fifth Street, NW Washington, DC 20549 RE:Guardian 8 Holdings File No. 333-150954 Change in Certifying Accountant Dear Sir or Madam: The firm of Weaver Martin & Samyn, LLC was previously principal certifying accountant for Guardian 8 Holdings (the "Company") and reported on the financial statements of the Company for the year ended December 31, 2012. We have read Item 4.01 of Form 8-K of the Company and agree with the statements concerning our Firm contained therein. Very Truly Yours /s/Weaver Martin & Samyn, LLC 411 Valentine Road, Suite 300 Kansas City, Missouri 64111
